 1 JULIA M. JAYNE (State Bar No. 202753)
   E-Mail: julia@jaynelawgroup.com
 2 ASHLEY RISER (State Bar No. 320538)
   JAYNE LAW GROUP, P.C.
 3 483 9th Street, Suite 200
   Oakland, Ca 94607
 4
   Telephone: (415) 623-3600
 5 Facsimile: (415) 623-3605
 6 Attorneys for Defendant
   JOSE IVAN SANCHEZ
 7
                                      UNITED STATES DISTRICT COURT
 8
                                   NORTHERN DISTRICT OF CALIFORNIA
 9
                                          SAN FRANCISCO DIVISION
10
11   UNITED STATES OF AMERICA,                         )   CASE NO. CR 19-700 RS
                                                       )
12           Plaintiff,                                )   STIPULATION AND ORDER RESETTING
                                                       )   HEARING AND EXCLUDING SPEEDY TRIAL
13      v.                                             )   TIME FROM MARCH 17, 2020 TO APRIL 28,
                                                       )   2020
14   FROYLAN SANCHEZ and JOSE IVAN                     )
     SANCHEZ,                                          )
15                                                     )
             Defendants.                               )
16

17           The parties, through their counsel of record, stipulate as follows:

18                The parties are currently scheduled to appear before the Court for a status conference on
19
                     March 17, 2020 at 2:30 P.M.
20
                  The government has produced discovery in this case, but defense counsel still needs more
21
                     time to review it.
22
                  In order to allow for the effective preparation of counsel for the defendantV, the parties
23
24                   request that the Court vacate the appearance currently scheduled for March 17, 2020 and,

25                   if the Court is available, reschedule it for April 28, 2020 at 2:30 P.M. Furthermore, the
26                   parties agree that time should be excluded under the Speedy Trial Act between March 17,
27
                     2020 and April 28, 2020.
28

     STIPULATION AND [PROPOSED] ORDER
     CR 19-700 RS
 1         IT IS SO STIPULATED.

 2 Dated: March 10, 2020                       /s/
                                        JULIA JAYNE
 3                                      Attorney for Defendant JOSE IVAN SANCHEZ
 4
     Dated: March 10, 2020                     /s/
 5                                      CANDIS MITCHELL
                                        Attorney for Defendant FROYLAN SANCHEZ
 6

 7 Dated: March 10, 2020                       /s/
                                        SLOAN HEFFRON
 8                                      Assistant United States Attorney
 9

10
11

12

13

14
15

16

17

18
19

20
21
22

23
24

25
26

27
28

     STIPULATION AND [PROPOSED] ORDER
     CR 19-700 RS
 1                                           ORDER

 2          Based upon the representation of counsel and for good cause shown, the Court vacates the
 3 hearing in this case currently scheduled for March 17, 2020 and reschedules it for April 28, 2020 at 2:30
 4
     P.M. Furthermore, the Court finds that failing to exclude the time between March 17, 2020 and April
 5
     28, 2020 would deny counsel the reasonable time necessary for effective preparation, taking into
 6
     account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the
 7
 8 ends of justice served by excluding the time between March 17, 2020 and April 28, 2020 from
 9 computation under the Speedy Trial Act outweigh the best interests of the public and the defendantV in a

10 speedy trial.
11          Therefore, IT IS HEREBY ORDERED that the time between March 17, 2020 and April 28, 2020
12
     shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A) and (B)(iv).
13

14
     DATED: March 12
                  __, 2020                        _____________________________________
15
                                                  HONORABLE RICHARD SEEBORG
16                                                United States District Judge

17

18
19

20
21
22

23
24

25
26

27
28

     STIPULATION AND [PROPOSED] ORDER
     CR 19-700 RS
